 

[g89011ksi001.jpg]

Realty Income Corporation

11995 El Camino Real, San Diego, CA 92130

New York Stock Exchange Symbol “O”

Phone: (858) 284-5000

Fax: (858) 481-4858

 

 

EXHIBIT 10.2

 

February 14, 2017

 

Mr. John P. Case

Chief Executive Officer

Realty Income Corporation

11995 El Camino Real

San Diego, CA 92130

 

Dear John:

 

As you know, the Compensation Committee (the “Committee”) of the Board of
Directors of Realty Income Corporation (the “Company”) has the responsibility of
designing the Company’s executive compensation programs in order to achieve the
Company’s primary compensation objectives, including to align the interests of
management with those of stockholders and to link executive compensation to the
Company’s short-term and long-term performance.  The Committee considers full
flexibility in compensation design, including with respect to equity-based
compensation, to be crucial to its ability to carry out its duties in the best
interest of stockholders.

 

Accordingly, this letter agreement is to confirm our mutual agreement that the
Amended and Restated Employment Agreement between you and the Company, effective
as of September 3, 2013 (the “Employment Agreement”), shall be amended as
follows, as of the date set forth above:

 

(i) Your Target Bonus, as defined and set forth in the first sentence of
Section 4(b) of the Employment Agreement shall be no less than one hundred and
fifty percent (150%) of your base salary for the applicable fiscal year; and

 

(ii) The second sentence of Section 5(b) of the Employment Agreement (which
provides that beginning in 2014, no less than 50% of each of your annual equity
awards will be time-based and that the remainder of each such award shall be
performance-based) is hereby deleted.  The third sentence of Section 5(b) of the
Employment Agreement shall be restated as follows:

 

“Any performance-based equity awards granted to Executive shall vest over a
performance period of three years (or less) following the grant date, assuming
the performance targets have been met.”

 

You agree that these amendments to the Employment Agreement will not constitute
“Good Reason” for purposes of the Employment Agreement or any other agreement
between you and the Company.

 

Please acknowledge your acceptance to the terms described in this letter
agreement by signing below.  Upon your signature, the Employment Agreement will
be deemed amended solely to the extent necessary to reflect the terms of this
letter agreement but shall otherwise remain in full force and effect.

 

Regards,

 

Realty Income Corporation

 

By: /s/ Michael D. McKee                                  

Name: Michael D. McKee

Title: Chairman of the Board of Directors

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO this 14TH of FEBRUARY, 2017.

 

 

/s/ John P. Case                                                      

John P. Case

 

--------------------------------------------------------------------------------